Exhibit 10.6

 

AVERY DENNISON CORPORATION

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated [Grant Date] (the “Grant Date”), is made
by and between Avery Dennison Corporation, a Delaware corporation (the
“Company”), and [Participant Name], an Employee (“Awardee”).

 

WHEREAS, the Committee or the Chief Executive Officer of the Company, in his
capacity as a delegate of the Administrator in accordance with Section 12.6 of
the Plan, has decided to grant a Non-Qualified Stock Option provided for herein
to Awardee under the terms of the Avery Dennison Corporation 2017 Incentive
Award Plan (“Plan”).

 

NOW, THEREFORE, the Company and Awardee agree as follows:

 

ARTICLE 1 – DEFINITIONS

 

Terms not defined herein shall have the meaning given in the Plan.

 

ARTICLE 2 – TERMS OF AWARD

 

2.1 Option

 

As of the Grant Date, the Company grants to Awardee an option to purchase any
part or all of an aggregate of [Number of shares granted] Shares, subject to the
terms and conditions in this Agreement and the Plan (the option granted
hereunder, the “Option”).

 

2.2 Exercise Price

 

The exercise price of the Shares covered by the Option shall be $[Grant Price]
per Share without commission or other charge.

 

2.3 Vesting

 

The Option shall vest and become exercisable as follows:

 

 

 

 

 

 

2.4 Adjustments in Option

 

Without limiting any other actions under Section 13.2 of the Plan, in the event
of an Equity Restructuring, the Administrator shall make appropriate and
equitable adjustments to the Option in accordance with Section 13.2(c) of the
Plan.

 

ARTICLE 3 - EXERCISABILITY

 

3.1 Exercisability

 

(a)   Each installment that vests and becomes exercisable shall remain
exercisable during the Option Term, except as otherwise provided in this
Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)   Subject to Section 3.1(c), no portion of the Option that has not vested
and become exercisable under Section 2.3 above as of the date of Termination of
Service for any reason, including due to death or Disability, shall thereafter
vest or be exercisable and such portion of the Option shall be immediately
forfeited by Awardee as of the date of Termination of Service, in each case,
unless otherwise determined by the Administrator.

 

(c)   Notwithstanding Section 2.3 and Section 3.1(b) above, and without limiting
Section 13.2(d) of the Plan, all unvested Option installments shall vest and
become exercisable as of the date of Termination of Service upon Retirement
occurring at least one year after the Grant Date.

 

3.2 Term of Option

 

The Option will expire and will not, under any condition, be exercisable after
the tenth (10th) anniversary of the Grant Date.  Such date shall be the Option’s
Term Expiration Date.

 

3.3 Exercise of Option after Termination of Service

 

The vested portion of the Option is exercisable by the Awardee only while the
Awardee is employed by the Company or a Subsidiary, subject to the following
exceptions:

 

(a)   If Awardee experiences a Termination of Service by reason of Awardee’s
death while the vested portion of the Option is exercisable under the terms of
this Agreement, Awardee’s beneficiary may exercise such portion.  The vested
portion of the Option must be exercised within twelve (12) months after
Awardee’s death, but not later than the Term Expiration Date.

 

(b)   If Awardee experiences a Termination of Service by reason of Awardee’s
Disability, Awardee may exercise the vested portion of the Option within
thirty-six (36) months after the Termination of Service, but not later than the
Term Expiration Date.

 

(c)   If Awardee experiences a Termination of Service by reason of Awardee’s
Retirement, Awardee may exercise the vested portion of the Option (after taking
into account Section 3.1(c), if applicable) during the applicable period set
forth below:

 

i.                     if Awardee is, as of the date of Termination of Service,
a Level 1 executive, for the period ending on the Term Expiration Date;

 

ii.                   if Awardee is, as of the date of the Termination of
Service, a Level 2 through Level 4 executive, for the period ending on the
earlier of (A) sixty (60) months after the Termination of Service and (B) the
Term Expiration Date; and

 

iii.                  in all other cases, for the period ending on the earlier
of (A) thirty-six (36) months after the Termination of Service and (B) the Term
Expiration Date.

 

The applicable level of Awardee shall be determined by the Administrator in its
sole discretion.

 

(d)   If the Awardee experiences a Termination of Service other than by the
Company for Cause or for the reasons set forth in Sections 3.3(a) through
(c) above, Awardee may exercise the vested portion of the Option within six
(6) months after the Termination of Service, but not later than the Term
Expiration Date.

 

For the avoidance of doubt, if the Awardee experiences a Termination of Service
by the Company for Cause, the Option shall not be exercisable on or following
the Termination of Service and shall be immediately forfeited.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4 - EXERCISE

 

4.1 Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part.  Each partial exercise shall
be for not less than a minimum amount of Shares as determined by the
Administrator (or a smaller number, if it is the maximum number which may be
exercised under Section 2.3), and shall be for whole Shares only.

 

4.2 Manner of Exercise

 

Without limiting Sections 7.3, 11.1 and 11.2 of the Plan, the Option, or any
exercisable portion thereof, may be exercised by contacting the Company’s stock
plan administrator (currently Fidelity) and arranging for delivery of all of the
following:

 

(a)        A written, telephonic or electronic notice complying with the
applicable rules established by the Administrator stating that the Option or a
portion thereof is exercised. The notice shall be signed or otherwise
acknowledged telephonically or electronically by Awardee or other person
entitled to exercise the Option or such portion thereof;

 

(b)        Such representations and documents as the Administrator or stock plan
administrator, in their sole discretion, deems necessary or advisable to comply
with Applicable Law;

 

(c)        In the event that the Option or a portion thereof is exercised by any
person or persons other than Awardee, appropriate proof of the right of such
person or persons to exercise the Option or a portion thereof, as determined in
the sole discretion of the Administrator or stock plan administrator; and

 

(d)        Full payment of the exercise price and applicable withholding taxes
for the Shares with respect to which the Option or portion thereof is exercised
in accordance with the Plan.  Subject to the terms and conditions of
Section 11.2 of the Plan, the Company may elect to withhold Shares deliverable
upon exercise of the Option or a portion thereof to satisfy such tax obligation
or take any other actions permitted pursuant to Section 11.2 of the Plan.

 

4.3 Issuance of Shares

 

The Shares delivered upon exercise of the Option, or any part thereof, may be
either previously authorized but unissued shares, treasury shares or shares
purchased on the open market.  Such Shares shall be fully paid and
nonassessable. Awardee shall not have the rights of a shareholder with respect
to the Option until the Shares are issued to Awardee.

 

ARTICLE 5 – MISCELLANEOUS

 

5.1 Option Subject to Plan

 

The Option is subject to the terms of the Plan, and in the event of any conflict
between this Agreement and the Plan, the Plan shall control.

 

5.2 Administration / Compensation Recovery

 

The Administrator shall have the power to interpret the Plan and this Agreement
and to adopt such rules and procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules and procedures. Nothing in the Plan or in this
Agreement confers upon Awardee any right to continue as an employee for the
Company

 

3

--------------------------------------------------------------------------------


 

or any of its Subsidiaries or shall interfere with or restrict in any way the
rights of the Company or any of its Subsidiaries under Section 4.4 of the Plan.

 

Without limiting Section 11.5 of the Plan, in the case of fraud or other
intentional misconduct on the part of Awardee (or any other event or
circumstance set forth in any clawback policy implemented by the Company or any
Subsidiary, including, without limitation, any clawback policy adopted to comply
with the requirements of Applicable Law, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder (including, without limitation, any listing
rules or standards resulting therefrom)) that necessitates a restatement of the
Company’s or any Subsidiary’s financial results (including, without limitation,
any accounting restatement due to the material noncompliance with any financial
reporting requirement), Awardee will be required to reimburse the Company or a
Subsidiary for any incentive compensation issued to Awardee under the Plan
(including, without limitation, the Option and any Shares issued upon exercise
of any portion of the Option) in excess of the amount that would have been
issued to Awardee based on the restated financial results, as determined by the
Company or any Subsidiary pursuant to any applicable clawback policy or
otherwise.

 

5.3 Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof may be
sold, pledged, assigned or transferred in any manner, other than (i) by will or
the laws of descent and distribution or (ii) subject to the consent of the
Administrator, pursuant to a DRO, unless and until the Option is exercised and
the Shares are issued. The Option may be exercised during the Awardee’s lifetime
only by the Awardee, unless it has been disposed of pursuant to a DRO.  After
the death of Awardee, any exercisable portion of the Option may be exercised by
Awardee’s personal representative or by any person empowered to do so under
Awardee’s will or under the then-applicable laws of descent and distribution,
subject to the terms and conditions of the Plan.

 

5.4 Section 409A.

 

The Option granted hereunder is intended to be exempt from Section 409A, and
this Agreement shall be interpreted accordingly.  However, in the event that
following the Grant Date the Administrator determines that the Option may be
subject to Section 409A, the Administrator may (but is not obligated to),
without Awardee’s consent, adopt such amendments to the Plan and this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Option
from Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the Option, or (b) comply with the requirements of
Section 409A and thereby avoid the application of any penalty taxes under
Section 409A. The Company makes no representations or warranties as to the tax
treatment of the Option under Section 409A or otherwise. The Company shall have
no obligation to take any action (whether or not described herein) to avoid the
imposition of taxes, penalties or interest under Section 409A with respect to
the Option and shall have no liability to Awardee or any other person if the
Option is determined to constitute non-compliant, “nonqualified deferred
compensation” subject to the imposition of taxes, penalties and/or interest
under Section 409A. No provision of this Agreement or the Plan shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from Awardee or any other individual to the
Company or any of its affiliates, employees or agents.

 

5.4 Construction

 

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflicts of law.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

 

Awardee

Avery Dennison Corporation

 

 

 

[Signed Electronically]

By:

/s/ Mitchell R. Butier

 

President & Chief Executive Officer

 

 

Acceptance Date: [Acceptance Date]

 

 

5

--------------------------------------------------------------------------------